               Case 2:20-cv-00315-JLR Document 16 Filed 03/26/21 Page 1 of 2




1

2

3

4

5

6

7
                                  UNITED STATES DISTRICT COURT
8
                                 WESTERN DISTRICT OF WASHINGTON
9                                           AT SEATTLE
10

11
     KERRY WHITWORTH,                                  )   NO. 2:20-cv-00315-JLR
                                                       )
12                                                     )
                    Plaintiff,                         )
13                                                     )   SECOND STIPULATED ORDER
14
            vs.                                        )   EXENDING DEADLINES
                                                       )
15   USAA CASUALTY INSURANCE                           )
     COMPANY,                                          )
16                                                     )
                    Defendant.                         )
17
                                                       )
18

19
            THIS MATTER having come before the Court on the Second Stipulated Motion of the
20

21
     parties by and through their respective counsel, for an Order extending certain deadlines, and the

22   Court having reviewed the files and records herein, and being otherwise fully advised in the

23   premises, NOW, THEREFORE,
24

25
            IT IS SO ORDERED that the deadline for a joint-discovery motion, if any, under Local

26   Civil Rule 37, shall be April 9, 2021. The parties are directed to follow the procedure laid out in
27   the court's scheduling order if they are unable to resolve the discovery dispute.
28

      SECOND STIPULATED ORDER
      EXTENDING DEADLINES -1-
               Case 2:20-cv-00315-JLR Document 16 Filed 03/26/21 Page 2 of 2




1       All other deadlines and the trial date shall remain the same unless so changed by further
2    stipulation and order.
3

4           DATED this 26th day of March, 2021.



                                                  A
5

6                                              ______________________________
                                               United States District Judge
7
     Presented by:
8

9    LESTER & ASSOCIATES, P.S., INC.

10
     /s/ Tom Lester
11
     Tom Lester, WSBA #15814
12   Lester & Hyldahl, PLLC
     119 N. Commercial St., Ste. 175
13   Bellingham, WA 98225
     (360) 733-5774
14
     tom@lesterandassociates.com
15   Attorney for Plaintiff

16
     DKM LAW GROUP, LLP
17

18
     DKM LAW GROUP, LLP
19   Brian R. Davis, WSBA No. 53414
     Joshua N. Kastan, WSBA No. 50899
20   Mitchel F. Wilson, WSBA No. 49216
21
     Attorneys for Defendant

22

23

24

25

26

27
     SECOND STIPULATED ORDER
28   EXTENDING DEADLINES -2-
